 Back to 8-K [form8k.htm]  Exhibit 10.13

 


WELLCARE HEALTH PLANS, INC. 2013 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This award is made to the Participant named below by WellCare Health Plans,
Inc., a Delaware corporation (the “Company”).  Subject to the terms and
conditions of this Restricted Stock Unit Award Notice and Agreement for
Non-Employee Directors and the terms and conditions of the Restricted Stock Unit
Award Agreement for Non-Employee Directors that is available to you on the
Company’s Intranet site and is an integral part of this award (together, the
“Award Documentation”), the Company hereby awards under the WellCare Health
Plans, Inc. 2013 Incentive Compensation Plan (the “Plan”) the Restricted Stock
Units (“RSUs”) described below to Participant effective as of the Grant Date set
forth below.  Capitalized terms used in the Award Documentation that are not
defined herein have the meanings attributed to them in the Plan.
 
1.  
Participant:  [•]

 
2.  
Grant Date:  [•]

 
3.  
Number of RSUs:  [•], subject to adjustment as provided in the Award
Documentation and the Plan.

 
4.  
Description of RSUs:  Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Participant on the Delivery Date (defined
below).



5.  
Normal Vesting Schedule:  Except as set forth below, 100% of the RSUs shall
become vested on the earlier of (i) [•] or (ii) the date of the first annual
meeting of the Company’s shareholders following the Grant Date (such date being
the “Vesting Date”), provided that the Participant’s Continuous Service as a
Non-Employee Director of the Company continues through the Vesting Date.  Except
as otherwise provided in the Award Documentation, the RSUs shall vest only on
the Vesting Date specified above and no partial vesting will occur prior to the
Vesting Date.



6.  
Termination of Continuous Service:  Upon the termination of Participant’s
Continuous Service as a Non-Employee Director of the Company, for any reason,
any then-unvested RSUs shall be forfeited automatically without any payment to
Participant and become null and void.

 
7.  
Change in Control:  Any then-unvested RSUs shall become immediately vested upon
the effective date of a Change in Control.

 
8.  
Delivery Date:  The Shares underlying the number of vested RSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the date
on which such RSUs vested.

 
By signing below, Participant hereby consents and agrees to the electronic
delivery of the Award Documentation.  Participant acknowledges and agrees that
(1) the Restricted Stock Unit Award Agreement for Non-Employee Directors, the
Plan and the Plan prospectus are available for Participant’s review on the
Company’s Intranet under the Legal Services section, and, upon request, a paper
version of each document will be provided to Participant and (2) Participant has
reviewed and fully understands the Award Documentation, the Plan and the Plan
prospectus and agrees to be bound by the terms and conditions of the Plan and
the Award Documentation.
 

 PARTICIPANT    WELLCARE HEALTH PLANS, INC.            BY:      By:        [*]  
   Name: [*]          Title: [*]  

 
 
